1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SEMAJ HOWARD,                      No.   2:17-cv-01807-JAM-DB
12                   Plaintiff,
13           v.                             ORDER GRANTING IN PART AND
                                            DENYING IN PART DEFENDANTS’
14       DEPUTY CHRISTOPHER BARNEY, et      MOTION FOR SUMMARY JUDGMENT
         al.,
15
                     Defendants.
16

17
             This case is Semaj Howard’s (“Plaintiff” or “Howard”) second
18
     lawsuit arising out of a thirteen-day period without running
19
     water in his cell at the Sacramento County Jail.        Howard alleges
20
     that twenty-seven Sacramento County Jail employees (“Defendants”)
21
     violated his Fifth, Eighth, and Fourteenth Amendment rights by
22
     withholding running water and grievance forms.
23
             Defendants moved for summary judgment, ECF No. 16, which
24
     Howard opposes, ECF No. 19.        For the reasons explained below, the
25
     Court GRANTS IN PART AND DENIES IN PART Defendants’ motion.1
26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for June 4, 2019.
                                      1
1                             I.    FACTUAL BACKGROUND

2        In late 2015, Howard was a pretrial detainee in the Total

3    Separation Unit at the Sacramento County Jail.          Howard Dep., ECF

4    No. 16-6, p. 20.    As a total separation inmate, Howard was the

5    sole occupant of his cell.       Harlan Decl., ECF No. 16-6, p. 2.

6    His only time out of his cell were for legal matters, medical and

7    psychological appointments, and visits to the day room.         Howard

8    Dep. at 30, 82.

9        On November 19, 2015, Deputy Robert Ranum turned off the

10   water in Howard’s cell.       Howard Dep. at 55.    The water remained

11   off for thirteen days, until December 1, 2015, when Howard told a

12   trusted member of the staff who immediately turned it back on.

13   Id. at 71.    Howard alleges that he had complained to Defendants

14   Christopher Barney, Dylan Black, Nathan Daniel, and Robert Ranum

15   about the water being shut off, but they denied him grievance

16   forms.   Id. at 55–56.

17       During the period his water was off, Howard was unable to

18   use the sink or flush the toilet in his cell, resulting in a foul

19   odor from accumulated feces and urine.        Id. at 55.    On the days

20   that he was given day room access, he was able to get water from
21   the shower to take his medication.         Id. at 82.   Other days, he

22   was not able to take his medication due to lack of water.          Id.

23       Once Howard’s water was turned back on, his toilet was

24   inoperable.   Howard Dep. at 71.      Maintenance staff came and

25   examined the toilet, but told Howard they would have come back

26   after submitting a work order.       Id.   Rather than wait for a work
27   order to be submitted, Howard requested to clean the toilet

28   himself with garbage bags and gloves.        Id.
                                          2
1                             II.   LEGAL STANDARDS

2          When a pretrial detainee challenges conditions of his

3    confinement, the Court inquires “whether those conditions amount

4    to punishment.”   Bell v. Wolfish, 441 U.S. 520, 535 (1979).    The

5    Fourteenth Amendment prohibits punishment of detainees “prior to

6    an adjudication of guilt in accordance with due process of law.”

7    Id.   To determine “whether particular restrictions and conditions

8    accompanying pretrial detention amount to punishment in the

9    constitutional sense of that word,” the Court must decide whether

10   those conditions are “imposed for the purpose of punishment or

11   whether [they are] but an incident of some other legitimate

12   governmental purpose.”    Id. at 538.

13         Unless detention facility officials expressed intent to

14   punish, the determination hinges on whether the conditions are

15   reasonably related to a legitimate government purpose, or whether

16   the conditions appear excessive in relation to that purpose.     Id.

17   at 538–39 (citing Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168–

18   69 (1963)) (instructing that a court may infer an action is

19   punitive “if it is arbitrary or purposeless”).   See also Demery

20   v. Arpaio, 378 F.3d 1020, 1029 (9th Cir. 2004) (specifying that
21   an action is punitive when “(1) that action must cause the

22   detainee to suffer some harm or ‘disability,’ and (2) the purpose

23   of the governmental action must be to punish the detainee.”).

24   ///

25   ///

26   ///
27   ///

28   ///
                                         3
1                              III.   ANALYSIS

2        A.   First Claim: Eighth and Fourteenth Amendment Violation

3             1.     Howard Has Failed To Provide Evidence Of A Dispute

4                    Of Material Fact As To Most Defendants

5        Howard names 27 Sacramento County Jail employees as

6    Defendants: Deputy Travis Ahlers, Deputy Victor Alejandre, Deputy

7    Yianni Athens, Deputy Christopher Barney, Deputy Bates, Deputy

8    Dylan Black, Deputy Matthew Blanco, Deputy Kendal Chaplin, Sgt.

9    Donna Cox, Deputy Nathan Daniel, Deputy Ulises Dominguez, Sgt.

10   Brian Elmore, Deputy Hancock, Sgt. Aaron Haydel, Deputy King,

11   Deputy Kevin Lloyd, Sgt. Mark Lopez, Deputy Travis Monahan,

12   Deputy Christopher Morrow, Sgt. Brian Prehoda, Deputy Thomas

13   Purser, Deputy Robert Ranum, Deputy Rivera, Deputy Roberts, Sgt.

14   Michael Rogers, Sgt. David Smolich, and Deputy Roman Yaroshuk.

15   See Compl., ECF No. 1.    Howard’s Complaint alleges that all

16   Defendants violated his Eighth and Fourteenth Amendment rights by

17   their deliberate indifference to the unsanitary prison conditions

18   in his cell.    Compl. at 7.

19       As an initial matter, one of these Defendants must be

20   dismissed on procedural grounds.       Howard failed to serve
21   Defendant Roberts within the time limit provided by Federal Rule

22   of Civil Procedure 4(m), and accordingly all claims against

23   Roberts are dismissed.    See Fed. R. Civ. P. 4(m); Def.’s Mem.,

24   ECF No. 16-1, p. 3 n.2; Answer, ECF No. 11, pp. 1–2.

25       Second, by his own testimony, Howard only informed four

26   individuals about the water being off.      Howard Dep., ECF No. 16-
27   6, pp. 55–56.    There is no dispute that the vast majority of the

28   remaining Defendants had no knowledge that the water in his cell
                                        4
1    had been turned off.   Unrebutted depositions and declarations

2    from 22 of the remaining 26 Defendants evidences this lack of

3    knowledge.   See Ahlers Dep., ECF No. 16-6, pp. 37–38; Alejandre

4    Dep., ECF No. 16-6, p. 56; Athens Dep., ECF No. 16-7, p. 57;

5    Bates Dep., ECF No. 16-6, p. 67; Blanco Decl., ECF No. 16-6, p.

6    2; Chaplin Dep., ECF No. 16-6, p. 55; Cox Decl., ECF No. 16-6, p.

7    2; Dominguez Decl., ECF No. 16-6, p. 2; Decl., ECF No. 16-5, p.

8    2; Hancock Dep., ECF No. 16-6, p. 32; Haydel Decl., ECF No. 16-5,

9    p. 2; Deputy King, King Decl., ECF No. 16-6, p. 2; Lloyd Dep.,

10   ECF No. 16-6, p. 83; Lopez Dep., ECF No. 16-7, p. 41; Monahan

11   Decl., ECF No. 16-6, p. 2; Morrow Dep., ECF No. 16-7, p. 50;

12   Prehoda Dep., ECF No. 16-7, pp. 23–24; Purser Dep., ECF No. 16-6,

13   p. 55; Rivera Decl., ECF No. 16-5, p. 2; Rogers Decl., ECF No.

14   16-6, p. 2; Smolich Decl., ECF No. 16-6, p. 2; Yaroshuk Decl.,

15   ECF No. 16-6, pp. 2–3.   Howard has not provided evidence that

16   calls any of their testimony into question.

17       Thus, there can be no dispute that these 22 Defendants

18   lacked the requisite scientier under either the subjective or

19   objective deliberate indifference standards.    There is no

20   evidence that these Defendants knew of and disregarded an
21   excessive risk to Howard’s health and safety, because none of

22   them knew that the water had been turned off.    See Farmer v.

23   Brennan, 511 U.S. 825, 837 (1994).   Similarly, there is no

24   evidence that these Defendants (1) made an intentional decision

25   with respect to Howard’s conditions of confinement; (2) which

26   placed Howard at a substantial risk of suffering serious harm;
27   (3) and failed to take reasonable available measures to abate the

28   high degree of obvious risk; (4) causing Howard to be injured.
                                      5
1    Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1071 (9th Cir.

2    2016).    Howard has not alleged—or provided evidence of—any

3    intentional decisions made by these 22 Defendants.      The Court

4    grants summary judgment to Defendants Ahlers, Alejandre, Athens,

5    Bates, Blanco, Chaplin, Cox, Dominguez, Elmore, Hancock, Haydel,

6    King, Lloyd, Lopez, Monahan, Morrow, Prehoda, Purser, Rivera,

7    Rogers, Smolich, and Yaroshuk.

8               2.   The Prison Litigation Reform Act Does Not Bar

9                    Howard’s First Claim As To The Last Four Defendants

10       Howard identifies Defendant Ranum as the individual that

11   turned off the water and states that he notified Defendants

12   Barney, Black, and Daniel about his lack of water.      Howard Dep.,

13   ECF No. 16-6, pp. 55–56.    He implies that all four Defendants

14   failed to turn the water back on in his cell during that 13-day

15   period.   See id.   When the evidence is viewed in the light most

16   favorable to Howard, it is only possible to find that Defendants

17   Barney, Black, Daniel, and Ranum were aware of Howard’s water

18   being off and failed to rectify the situation.    Id.

19       Defendants argue that the Prison Litigation Reform Act of

20   1995 (“the “PLRA”), 42 U.S.C. § 1997e, provides a legal basis to
21   dismiss the first claim as to these last four Defendants.       The

22   PLRA “is designed to deter the filing of frivolous litigation

23   against prison officials” and “applies to both pretrial detainees

24   and convicted prisoners.”    Kingsley v. Hendrickson, 135 S. Ct.

25   2466, 2476 (2015).    The PRLA provides that “[n]o Federal civil

26   action may be brought by a prisoner confined in a jail, prison,
27   or other correctional facility, for mental or emotional injury

28   suffered while in custody without a prior showing of physical
                                        6
1    injury or the commission of a sexual act (as defined in section

2    2246 of Title 18).”   42 U.S.C. § 1997e(e).   A physical injury

3    “need not be significant but must be more than de minimis” for

4    the purposes of section 1997e(e).    Oliver v. Keller, 289 F.3d

5    623, 627 (9th Cir. 2002).

6        In his Complaint, Howard alleges that the unsanitary

7    condition of his cell caused him to suffer a rash covering the

8    majority of his body, as well as severe emotional distress.

9    Compl. ¶ 35.   He states that the rash was noted in his medical

10   records on December 17, 2015, id., but did not provide that

11   record on summary judgment.   Nevertheless, even if Howard had

12   provided evidence to substantiate his claim of a rash, this

13   injury would not qualify as a physical injury for the purposes of

14   section 1997e(e).

15       As other district courts have found, a skin rash suffered

16   while in custody—on its own—is a de minimis physical injury that

17   does not give rise to a claim for emotional or mental damages.

18   See, e.g., Crawford v. Caddo Corr. Ctr., No. 5:14-CV-3198, 2015

19   WL 3622689, at *3 (W.D. La. June 9, 2015) (finding that a

20   conclusory allegation that laundering of underwear caused
21   “rashes, bumps, and infections” was de minimis injury); Dolberry

22   v. Levine, 567 F. Supp. 2d 413, 417–18 (W.D.N.Y. 2008) (“Although

23   plaintiff does allege that he suffered a skin rash due to the

24   lack of showers, that is a de minimis injury that does not give

25   rise to a claim.”); Covarrubias v. Foxworth, No. 6:13CV812, 2016

26   WL 4836864, at *4 (E.D. Tex. Sept. 14, 2016) (finding that a rash
27   that lasted two months before clearing up was a de minimis

28   injury).   Howard has not provided evidence regarding any other
                                      7
1    physical injury suffered as a result of the water being shut off.

2    Thus, the PLRA bars Howard from seeking compensatory relief for

3    any mental or emotional injury.

4         Contrary to Defendants’ argument, however, this is not

5    enough to dismiss Howard’s first claim in its entirety.      A

6    pretrial detainee need not allege a physical injury to recover

7    damages because the deprivation of a constitutional right is

8    itself a cognizable injury, regardless of any resulting mental or

9    emotional injury.    Oliver v. Keller, 289 F.3d 623, 630 (9th Cir.

10   2002) (finding requests for punitive, nominal, and compensatory

11   damages were not barred by § 1997e(e)).      Howard’s Complaint seeks

12   (1) a declaration that Defendants violated his constitutional

13   rights, (2) an award of compensatory damages for the

14   constitutional violation, and (3) punitive damages against each

15   Defendant.    Compl., ECF No. 1, pp. 8–9.   As the PLRA does not bar

16   all of the requested relief, the Court cannot dismiss Howard’s

17   first claim based only on that ground.      The Court denies summary

18   judgment to Defendants Barney, Black, Daniel, and Ranum on

19   Howard’s first claim.

20        B.    Second Claim: Fifth And Fourteenth Amendment Violation
21        In Howard’s second claim, he alleges that Defendants

22   violated his right to due process when he was denied grievance

23   forms.    Pretrial detainees and inmates are not constitutionally

24   entitled to a specific administrative grievance procedure.

25   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (“[I]nmates

26   lack a separate constitutional entitlement to a specific prison
27   grievance procedure.”); Mann v. Adams, 855 F.2d 639, 640 (9th

28   Cir. 1988) (“There is no legitimate claim of entitlement to a
                                       8
1    grievance procedure.”).   Accordingly, Howard’s allegation that he

2    was denied grievance forms does not state a cognizable claim for

3    violation of his due process rights.    The Court grants summary

4    judgment to Defendants on Howard’s second claim.

5

6                              IV.    CONCLUSION

7        For the reasons provided, the Court hereby orders:

8        1.    Defendant Roberts is DISMISSED WITHOUT PREJUDICE for

9    failure to effectuate service;

10       2.    As to Howard’s First Cause of Action, the Court GRANTS

11   summary judgment to Defendants Ahlers, Alejandre, Athens, Bates,

12   Blanco, Chaplin, Cox, Dominguez, Elmore, Hancock, Haydel, King,

13   Lloyd, Lopez, Monahan, Morrow, Prehoda, Purser, Rivera, Rogers,

14   Smolich, and Yaroshuk; and DENIES summary judgment to Defendants

15   Barney, Black, Daniel, and Ranum; and

16       3.    As to Howard’s Second Cause of Action, the Court GRANTS

17   summary judgment to all Defendants.

18   Dated:   June 11, 2019

19

20
21

22

23

24

25

26
27

28
                                        9
